Title: Notes on Debates, 8 November 1782
From: Madison, James
To: 


Friday Novr. 8.
The preceeding question having been taken again, on a further discussion of the subject. There were in favor of the demand, N. H. R. I. N. Y. Pa. Del: Maryd. Virga. & of the other States some were divided.
A motion was made by Mr. Rutledge of S. C.
“That the Comder in chief & of the S. Department be respectively directed whenever the Enemy shall commit any act of cruelty or violence contrary to the laws & usage of war on the Citizens of these States to demand adequate satisfaction for the same, and in case such satisfaction shall not be immediately given, but refused or evaded under any pretext whatsoever, to cause suitable retaliation to be for[th]with made on British officers without waiting for directions from Congress on the subject.”
When this motion was first made it was espoused by many; with great warmth in particular by the Delegates of N. C. & S. C. as necessary to prevent the delays & uncertainties incident to a resort by the Military Commanders to Congress, and to convince the Enemy that notwithstanding the dismission of Capt: Asgill the general purpose of retaliation was firmly retained.
Against the motion it was objected 1. that the time & place in which it stood would certainly convey an indirect reprehension of Gel. Washington for bringing before Congress the case of Capt: Asgill & Huddy: 2. that it manifested a distrust in Congress, which however well founded i[t] might be with respect to retaliation ought not to be proclaimed by themselves. 3. that political & national considerations might render the interference of the supreme authority expedient, of wch. the letter from Ct. de Vergennes in the late case furnished an instance: that the resort of the Military Commanders to the Sovereign for direction in great and difficult cases, such as those of retaliation would often prove, was a right of which they ought not to be deprived; but in the exercise of which they ought rather to be countenanced. These objections reduced the patrons of the motion to the Delegates of N. C. & S C alone or nearly so. In place of it the declaratory motion on the Journals was substituted. This again was objected to as implying that in the cases of retaliation taken up by the Mily: commanders they had proceeded on doubtful authority To remove this objection, the amendment was proposed, limiting the preamble to the single act of discharging Capt: Asgill. This however was not entirely satisfactory because that particular act could have no constructive influence on the reputed authority of the Generals. It was acceded to by the votes of several who were apprehensive that in case of rejecting it, the earnestness of some might obtrude a substitute less harmless or that the Resolution might pass without the preamble & be more offensive to the Commander in chief. The first apprehension was the prevailing motive with many to agree to the proposition on the final question.
This day a letter was rcd. from Gel Washington inclosing one of the 25 of Ocr. from Sr. G. Carlton relative to the demand made on him for a liquidation of accts. and payment of the balance due for maintenance of Prisoners of war; in which the latter used an asperity of language so much the reverse of his preceding correspondence that many regard it as portending a revival of the war against the U S.
